IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 11-0826
                                         444444444444


     MICHAEL A. ZANCHI, M.D., MICHAEL A. ZANCHI, M.D., P.A., AND PARIS
                 REGIONAL ANESTHESIA, P.A., PETITIONERS,
                                                  v.


 REGINALD KEITH LANE, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF
  THE ESTATE OF JUAMEKA CYNARRA ROSS, D ECEASED , ET AL., RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                     Argued January 8, 2013


       JUSTICE LEHRMANN delivered the opinion of the Court.

       JUSTICE HECHT filed a concurring opinion.


       “In a health care liability claim, a claimant shall, not later than the 120th day after the date

the original petition was filed, serve on each party or the party’s attorney one or more expert

reports . . . .” TEX . CIV . PRAC. & REM . CODE § 74.351(a). Today we determine whether a claimant

asserting a health care liability claim (HCLC) complies with section 74.351(a)’s mandate to serve

an expert report on a “party” by serving the report on a defendant who has not yet been served with

process. Because we construe the term “party” in section 74.351(a) to mean one named in a lawsuit,

we hold that he does. We further hold that “service” of an expert report on such a defendant need
not comport with the service requirements in Rule 106 of the Texas Rules of Civil Procedure that

apply specifically to service of citation. Accordingly, we affirm the judgment of the court of appeals.

                              I. Factual and Procedural Background

        Juameka Cynarra Ross died after undergoing a splenectomy at Paris Regional Medical Center

(the Hospital) in Paris, Texas. On April 21, 2010, Reginald Keith Lane, individually and as personal

representative of Ross’s estate, filed suit under the Texas Medical Liability Act (TMLA) against

anesthesiologist Michael A. Zanchi, M.D., alleging that Zanchi’s medical negligence resulted in

Ross’s death. It is undisputed by the parties that Zanchi was not served with process until September

16, 2010. Lane attributes this delay, at least in part, to Zanchi’s conduct, arguing that Zanchi actively

evaded service. In the meantime, however, Lane mailed the expert report and curriculum vitae of

Jeffrey Wagner, M.D., to Zanchi at five different locations (including the Hospital) by certified mail

on August 19, 2010, which was the statutory deadline for serving the report. Four of the mailings

were returned unclaimed, but a Chuey Potter signed for the mailing sent to the Hospital. The record

does not reflect Zanchi’s relationship to Potter, and Zanchi has neither admitted nor denied receiving

Wagner’s report.

        Zanchi filed a motion to dismiss the suit for failure to timely serve an expert report as

required by section 74.351(a) of the Texas Civil Practice and Remedies Code. At the hearing on the

motion to dismiss, Zanchi specifically argued that he was not a “party” to Lane’s suit until he was

served with process, so any transmittal of Wagner’s report to him before the date on which he was

served could not satisfy section 74.351(a). Zanchi did not file any objections to the substance of the

expert report. The trial court denied Zanchi’s motion to dismiss. The court of appeals, with one

                                                   2
justice concurring and one justice dissenting, affirmed, holding that “one is a ‘party’ if so named in

a pleading, whether or not yet served [with process].” 349 S.W.3d 97, 100.

             II. The Expert-Report Requirement and Applicable Legal Standards

        In order to proceed with an HCLC, a claimant must comply with the expert-report

requirement of the TMLA. See TEX . CIV . PRAC. & REM . CODE § 74.351; Stockton v. Offenbach, 336
S.W.3d 610, 614 (Tex. 2011). Section 74.351(a) provides that “[i]n a health care liability claim, a

claimant shall, not later than the 120th day after the date the original petition was filed, serve on each

party or the party’s attorney one or more expert reports.” TEX . CIV . PRAC. & REM . CODE § 74.351(a).

Strict compliance with that provision is mandatory. Stockton, 336 S.W.3d at 614. If the claimant

does not serve an expert report by the statutory deadline and the parties have not agreed to extend

the deadline, the statute requires, with one exception not relevant here, dismissal of the claim with

prejudice “on the motion of the affected physician or health care provider.” TEX . CIV . PRAC. & REM .

CODE § 74.351(b).

        Matters of statutory construction are legal questions that we review de novo. Tex. W. Oaks

Hosp., LP v. Williams, 371 S.W.3d 171, 177 (Tex. 2012). “The aim of statutory construction is to

determine and give effect to the Legislature’s intent, which is generally reflected in the statute’s plain

language.” CHCA Woman’s Hosp., L.P. v. Lidji, __ S.W.3d __, __ (Tex. 2013). A word’s meaning

cannot be determined in isolation, but must be drawn from the context in which it is used. TGS-

NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 441 (Tex. 2011).




                                                    3
                                            III. Discussion

                          A. The Meaning of “Party” under the TMLA

        In his first issue, Zanchi argues that a defendant is not a “party” to an HCLC until he is served

with process, waives service, or otherwise appears in a lawsuit. He contends that he did not become

a “party” to this lawsuit until September 16, 2010, the day Lane served him with process. As a

result, Zanchi argues, Lane did not comply with the requirement in section 74.351(a) that he serve

the expert report on a “party” within 120 days of filing suit, and the trial court was required to

dismiss Lane’s suit. We disagree. We conclude that, in the context of the TMLA, the term “party”

means one named in a lawsuit and that service of the expert report on Zanchi before he was served

with process satisfied the TMLA’s expert-report requirement.

        The TMLA does not define the term “party,” but provides that “[a]ny legal term or word of

art used in this chapter, not otherwise defined in this chapter, shall have such meaning as is

consistent with the common law.” TEX . CIV . PRAC. & REM . CODE § 74.001(b). This Court has never

directly addressed the meaning of the term “party” in the context of the TMLA’s expert-report

requirement. However, we have stated that “because [a health care provider] was named in the

original petition as a party to this suit, the [claimants] were required to serve it with a report before

the statutory period expired,” indicating that one becomes a “party” to an HCLC when named in the

lawsuit. Gardner v. U.S. Imaging, Inc., 274 S.W.3d 669, 671 (Tex. 2008) (emphasis added). In

addition, we have tacitly recognized in other contexts that one can be a “party” to a legal proceeding

even though he is not served with process. See, e.g., In re E.R., 385 S.W.3d 552, 563 (Tex. 2012)

(“If service is invalid, it is ‘of no effect’ and cannot establish the trial court’s jurisdiction over a

                                                   4
party.”); Ross v. Nat’l Ctr. for the Emp’t of the Disabled, 197 S.W.3d 795, 796–98 (Tex. 2006)

(holding that the “trial court had no jurisdiction either to enter judgment or to enforce it against a

party who had neither been properly served nor appeared” and that “the court of appeals erred in

finding that a party never served can challenge a default judgment only if he first complies with it”);

M.O. Dental Lab v. Rape, 139 S.W.3d 671, 674 (Tex. 2004) (stating that the “remaining party was

never served with citation”); Caldwell v. Barnes, 154 S.W.3d 93, 97 n.1 (Tex. 2004) (“A party who

becomes aware of the proceedings without proper service of process has no duty to participate in

them.”). These cases confirm that a person can be a “party” to a lawsuit even though, not having

been served with process, the person has no duty to participate in, and may not be bound by, the

proceedings. We must presume that the Legislature was aware of our construction of the term in

enacting the TMLA. Tooke v. City of Mexia, 197 S.W.3d 325, 361 (Tex. 2006).

       Five courts of appeals have previously considered the question of when a defendant becomes

a “party” under section 74.351(a), but, unlike the court of appeals here, they all determined that

“party” means one who has been named in an HCLC and served with citation and a copy of the

petition, accepted or waived such service, or made an appearance. Key v. Muse, 352 S.W.3d 857,

860–64 (Tex. App.—Dallas 2011, no pet.); Carroll v. Humsi, 342 S.W.3d 693, 701 (Tex.

App.—Austin 2011, no pet.); Dingler v. Tucker, 301 S.W.3d 761, 766–68 (Tex. App.—Fort Worth

2009, pet. denied); Carreras v. Zamora, 294 S.W.3d 348, 350 (Tex. App.—Corpus Christi 2009,

no pet.); Yilmaz v. McGregor, 265 S.W.3d 631, 640 (Tex. App.—Houston [1st Dist.] 2008, pet.

denied). As explained by the court below, in espousing that definition of “party,” those courts of

appeals relied principally on Mapco, Inc. v. Carter, 817 S.W.2d 686 (Tex. 1991) (per curiam), for

                                                  5
the common-law formulation of that definition.1 349 S.W.3d at 101. Such reliance is misplaced.

We recognized in Mapco that a party must be served, accept or waive service, or otherwise appear

before judgment may be rendered against him. Mapco, 817 S.W.2d at 687. The concept of personal

jurisdiction, however, is distinct from the concept of party status. Rendering judgment against a

party who has not yet been served with process, accepted or waived service, or otherwise appeared

raises due process concerns that are not implicated when serving a defendant with an expert report.

See Omni Capital v. Rudolf Wolff & Co., 484 U.S. 97, 103–04 (1987) (stating that, as a matter of due

process, before a court may exercise personal jurisdiction over a defendant the procedural

requirement of service of summons must be satisfied). Indeed, our interpretation of “party” does not

prejudice the defendant; rather, it gives the defendant advance notice of the pending lawsuit and the

alleged conduct at issue. Moreover, nowhere in Mapco did we even attempt to define the word

party. Zanchi does not point to any other case law, and we can find none, holding that service of

process is generally a prerequisite to “party” status.

       Recognizing a person named in a filed pleading as a “party” is consistent with dictionary

definitions of the term as well as the Texas Rules of Civil Procedure. Black’s Law Dictionary

defines “party” as “[o]ne by or against whom a lawsuit is brought ,” BLACK’S

LAW DICTIONARY 1231–32 (9th ed. 2009), and Webster’s International Unabridged Dictionary

defines party as “the plaintiff or defendant in a lawsuit,” WEBSTER’S INT ’L DICTIONARY

UNABRIDGED 1648 (3d ed. 2002). Further, the pleading rules in the Texas Rules of Civil Procedure



       1
           That is, these opinions either cite to Mapco or reference other opinions that themselves rely on Mapco.

                                                          6
refer to those named in petitions as “parties,” supporting a conclusion that service of process is not

a prerequisite to that designation. TEX . R. CIV . P. 79 (requiring that a petition list the “parties”).

        Not only does construing “party” to mean someone named in a lawsuit better comport with

the common usage of the term, this construction is particularly persuasive under the TMLA, where

“defendant”—a type of party—is statutorily defined as a “physician or health care provider against

whom a health care liability claim is asserted,” without regard to whether the physician or provider

has been served. TEX . CIV . PRAC. & REM . CODE § 74.351(r)(4). This construction also makes sense

given that the statutory period to serve an expert report runs from the date of filing the suit, not the

date on which citation is served. Id. § 74.351(a); see also Stockton, 336 S.W.3d at 618–19

(explaining that the purpose of the TMLA would not be frustrated if the Legislature had calculated

the expert report deadline from the date of a provider’s service or appearance, but that the Legislature

chose not to do so). Beginning the period for serving an expert report on the date of filing suggests

that a “party” on which to serve the report exists on the date of filing.

        Significantly, interpreting “party” to mean one named in the lawsuit best effectuates the

purpose of the TMLA, which is “to identify and eliminate frivolous [HCLCs] expeditiously, while

preserving those of potential merit.” Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011) (citing

Act of June 2, 2003, 78th Leg., R.S., ch. 204, § 10.11(b)(1), (3), 2003 Tex. Gen. Laws 847, 884);

see also Leland v. Brandal, 257 S.W.3d 204, 208 (Tex. 2008) (noting that in “section 74.351, the

Legislature struck a careful balance between eradicating frivolous claims and preserving meritorious

ones”). Defining “party” as one named in the lawsuit, then, does not affect the expert report

deadline; it still falls on the 120th day after the original petition is filed. In turn, failure to meet that

                                                     7
deadline will result in dismissal of the claim under section 74.351(b).             Accordingly, our

interpretation ensures that meritorious claims remain viable, while frivolous claims are eliminated

quickly, by requiring an expert report early in the proceeding.

        We turn next to the implications of our interpretation on the objection provision of section

74.351(a), which states that a defendant “whose conduct is implicated in a report must file and serve

any objection to the sufficiency of the report not later than the 21st day after the date it was served,

failing which all objections are waived.” TEX . CIV . PRAC. & REM . CODE § 74.351(a). Zanchi argues

that interpreting “party” as one named in the lawsuit could create a scenario in which a defendant

physician is required to file and serve his objections before he is served with process or otherwise

brought under the court’s jurisdiction. The court of appeals held that the objection provision is not

implicated until the defendant has an obligation to take part in the proceedings and that, as a result,

the twenty-one-day objection period does not begin to run until the defendant is served with process.
349 S.W.3d at 102–03. We agree. See, e.g., Ross, 197 S.W.3d at 798 (“While diligence is required

from properly served parties or those who have appeared, . . . those not properly served have no duty

to act, diligently or otherwise.”); Caldwell, 154 S.W.3d at 97 n.1 (noting that a party has no duty to

participate in a proceeding until served with process). While the statute does not expressly provide

for tolling the objection period, neither does it expressly insert a 120-day deadline for service of

process in an HCLC, which is the practical effect of Zanchi’s interpretation. Because the statute

does not appear to contemplate the exact factual scenario presented here, neither party’s




                                                   8
interpretation is without its shortcomings,2 but the construction we adopt here best fits the common

usage of the term “party,” does the least damage to the statutory language, and best comports with

the statute’s purpose. See Gardner, 274 S.W.3d at 671 (holding, in the default judgment context,

that the defendant’s failure to appear after proper service of citation tolled the 120-day time period

for serving an expert report until the defendant made an appearance).

         While we agree with the court of appeals’ majority opinion that Zanchi’s twenty-one-day

period for objecting to the report did not begin to run until he was served with process, we also agree

with the concurring opinion that Zanchi’s opportunity to raise any objections to the substance of the

expert report has passed. See 349 S.W.3d at 107. Zanchi could have objected within twenty-one

days of service of process and, at the time he was served, had already had the expert report for over

twenty-one days. He thus had ample opportunity to prepare his objections, but failed to raise them.3




         2
           By contrast, section 74.351(a) was recently amended to change the expert-report deadline to run from the date
on which the defendant’s answer is filed, rather than from the date on which the petition is filed. Act of M ay 26, 2013,
83d Leg., R.S., ch. 870, § 2, __ Tex. Gen. Laws __, __. The amendment also changes the defendant’s deadline to object
to the report to twenty-one days after the later of the date the report is served or the date the defendant’s answer is filed.
Id. Specifically, the amended statute provides:

         In a health care liability claim, a claimant shall, not later than the 120th day after the date each
         defendant’s original answer is filed, serve on that party or the party’s attorney one or more expert
         reports . . . . Each defendant physician or health care provider whose conduct is implicated in a report
         must file and serve any objection to the sufficiency of the report not later than the later of the 21st day
         after the date the report is served or the 21st day after the date the defendant’s answer is filed, failing
         which all objections are waived.

Id. The amendment does not take effect until September 1, 2013, and thus does not affect this case. Id. at ___.
However, we note that, under the amended statute, a claimant asserting a health care liability claim will never be required
to serve an expert report before the defendant is served with process, waives service, or otherwise appears in the lawsuit.

         3
          Neither claimants nor defendants are prejudiced under our interpretation of “party.” A claimant with a
meritorious claim will not be deprived of his day in court based on a technicality or the gamesmanship of the defendant,
and a defendant will always have at least twenty-one days to formulate his objections.

                                                              9
                                   B. Method of Service of Expert Report

         In Zanchi’s second issue, he argues that in order to “serve” an expert report on a defendant

who has not yet been served with process, the claimant must comply with the service-of-citation

requirements under Texas Rule of Civil Procedure 106. We disagree. Rule 106 by its terms applies

solely to service of citation. TEX . R. CIV . P. 106. If the Legislature had intended to require a

claimant to serve an expert report in accordance with Rule 106, it clearly knew how to do so. See,

e.g., TEX . CODE CRIM . PROC. art. 59.04(b) (requiring that, to institute civil forfeiture proceedings,

the state’s attorney “shall cause certified copies of the notice to be served . . . in the same manner

as provided for the service of process by citation in civil cases”). We need not decide whether

service in a manner other than that authorized by Rule 21a satisfies the TMLA’s requirement to

“serve” an expert report because, here, Zanchi does not dispute either that Lane sent the expert report

on the statutory deadline, via certified mail,4 or that Zanchi actually received the expert report.5 See

TEX . R. CIV . P. 21a.




         4
             Rule 21a of the Texas Rules of Civil Procedure authorizes service by one of four methods of delivery: (1) in
person, by agent, or by courier receipted delivery; (2) by certified or registered mail to the party’s last known address;
(3) by telephonic document transfer to the recipient’s current telecopier number; or (4) by such other manner as the court
in its discretion may direct. T EX . R. C IV . P. 21a; see also Stockton, 336 S.W .3d at 615. Several courts of appeals have
interpreted the word “serve” in section 74.351(a) to require compliance with Rule 21a. See, e.g., Breiten v. Shatery, 365
S.W .3d 829, 832 (Tex. App.— El Paso 2012, no pet.); Nexion Health at Beechnut, Inc. v. Paul, 335 S.W .3d 716, 718
(Tex. App.— Houston [14th Dist.] 2011, no pet.); Univ. of Tex. Health Sci. Ctr. at Houston v. Gutierrez, 237 S.W .3d
869, 872 (Tex. App.— Houston [1st Dist.] 2007, pet. denied); Herrera v. Seton Nw. Hosp., 212 S.W .3d 452, 459 (Tex.
App.— Austin 2006, no pet.); Kendrick v. Garcia, 171 S.W .3d 698, 703–04 (Tex. App.— Eastland 2005, pet. denied).
Zanchi assumes that, if Rule 106 does not apply, then Rule 21a does.

         5
          Zanchi generally states that it is “questionable whether the [expert] report was ‘served’ on Zanchi under Rule
21a.” W ithout more detail, this argument is not preserved.

                                                            10
                                           IV. Conclusion

       For the foregoing reasons, we conclude that, under section 74.351(a) of the TMLA, a

physician or health care provider against whom an HCLC is asserted is a “party” who may be served

with an expert report regardless of whether he has been served with process. We further hold that

an expert report need not be “served” in compliance with the formal requirements of Rule 106 that

apply specifically to service of citation. Accordingly, we affirm the judgment of the court of appeals.



                                               _________________________________
                                               Debra H. Lehrmann
                                               Justice


OPINION DELIVERED: August 30, 2013




                                                  11